Appeal by defendant from a judgment of the County Court, Nassau County, entered January 29, 1963 after a jury trial, convicting him upon two counts: (1) criminally carrying concealed upon his person a loaded pistol without the written license therefor, and (2) criminally possessing such a pistol, and resentencing him to serve a term of 2% to 7 years upon the first count and a term of one year upon the second count, with execution of the latter term suspended. Judgment affirmed. No opinion. Beldock, P. J., Ughetta, Kleinfeld and Hopkins, JJ., concur; Hill, J., dissents and votes to modify the sentence, with the following memorandum: On this record the sentence imposed would appear to be excessive. The defendant is a first offender, and there is no proof that the weapon was intended to be used for any unlawful purpose or that any harm was inflicted upon any person. However, the question of the excessiveness of the sentence was not raised, and this court does not have before it all the data (including the probation report) before the Trial Justice at the time he imposed the sentence. Under the circumstances, therefore, the defendant’s counsel would be well advised to move for reargument in this court for the purpose of obtaining a review of the sentence. Such motion, if made, should be based upon a complete presentation of all the facts material to the sentence.